Citation Nr: 0106578	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from January 1960 to 
February 1962, appealed that decision to the Board.

The Board notes that in his formal appeal, received at the RO 
in December 1999, the veteran requested a BVA hearing at a 
local VA office, before a Member of the Board.  Thereafter, 
the veteran agreed to participate in a video-conference in 
lieu of a personal appearance.  The veteran was notified of 
the scheduled video-conference hearing time and date by VA 
letter dated in May 2000.  That letter was sent to the 
veteran's address of record, and was not returned as 
undeliverable.  However, the veteran did not appear for the 
hearing.  There are no other hearing requests of record.  See 
38 C.F.R. § 20.704(e) (2000). 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1998, 
the RO found no new and material evidence to reopen an 
earlier decision denying service connection for a back 
disorder.

2.  The evidence associated with the claims file following 
the December 1998 rating decision is neither cumulative nor 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder. 


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that declined to reopen 
an earlier denial of service connection for a back disorder 
was final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).

2.  The evidence associated with the claims file since the 
December 1998 rating decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a back disorder have been met.  38 U.S.C.A. § 
5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  A 
review of the record reveals that the RO denied entitlement 
to service connection for a back disorder in a September 1969 
rating decision.  The RO denied the veteran's request to 
reopen that rating decision in a December 1998 rating 
decision.  The veteran was notified of that decision and 
advised of his appellate rights by VA letter dated in 
December 1998, but he did not initiate a timely appeal as to 
that decision, and it became final.  See 38 U.S.C.A. § 
7105(c).  In February 1999, the veteran submitted a request 
to reopen his claim for service connection.

According to the law, if new and material evidence is 
presented with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. §5108; 38 C.F.R. §3.156 (2000).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented since the last final 
disallowance of the claim is "new and material."  Under 38 
C.F.R. §3.156(a), new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

In the present case, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  
Service connection for a back disorder was initially denied 
on the basis that the back disorder was congenital or 
developmental-this conclusion mirroring the diagnoses of 
residual Scheuermann's disease and kyphoscoliosis made by a 
VA examiner in August 1969-and that there was no evidence 
that the veteran's active service had aggravated this back 
disorder.  

In October 1998, the veteran submitted a request to reopen 
his claim for service connection for a back disorder.  The 
veteran supported his 1998 request to reopen with two letters 
from a private treating physician, Terry R. Roth, M.D., dated 
in September 1988 and November 1988.  Accompanying the two 
letters was an EMG and Lab Report, also dated in 1988.  This 
evidence reflects that the veteran was seen for complaints of 
numbness in his lower extremities, as well as some back 
discomfort.  However, the evidence did not reflect an opinion 
as to whether any current back disorder was related to the 
veteran's military service.  The RO considered the foregoing 
evidence in a December 1998 rating decision, and, as noted 
earlier in this decision, denied reopening the veteran's 
claim.  

In February 1999, the veteran submitted a second request to 
reopen the claim accompanied by two new letters from Dr. 
Roth, dated in January 1999.  The RO denied the request to 
reopen in a June 1999 rating decision.  Afterwards, the 
veteran submitted a report from Nesher G. Asner, M.D., dated 
in March 1999, which the RO considered and addressed in the 
October 1999 Statement of the Case.  

In summary, the newly associated evidence before the Board 
consists of Dr. Roth's two 1999 letters and Dr. Asner's March 
1999 report.  Of particular import to the specific matter 
under consideration are two of these items, which provide 
opinions suggesting a possible connection between the 
veteran's current back disorder and his military service.  
Specifically, in Dr. Roth's January 20, 1999 letter, he 
relates that the "long standing changes in [the veteran's] 
back, could go back to his military days."  Likewise, Dr. 
Asner's letter states that, "from the patient's history, it 
certainly sounds like his kyphosis and the pain that results 
from this was exacerbated during his time in the Navy.  It is 
logical that this could certainly have happened, and I think 
it's reasonable for the patient to be evaluated for service 
connection for this problem."  As all three of the foregoing 
documents post-date the December 1998 final rating decision, 
the Board finds that they are new.  Further, the Board is of 
the view that since both Dr. Roth's January 20, 1999 letter 
and Dr. Asner's report suggest a possible relationship 
between the veteran's current back disorder and his military 
service (evidence which was absent at the time of the 1969 
and 1998 rating decisions, and which served as a basis for 
those denials) the Board finds that the two documents bear 
directly and substantially upon a specific matter under 
consideration.  Accordingly, the Board finds that this 
evidence is material and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the claim for entitlement to service connection for 
a back disorder is reopened.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, the appeal is granted to that extent only.


REMAND

Given the Boards finding reopening the claim for service 
connection for a back disorder, the Board must now ensure 
that the duty to assist has been satisfied. 

The Board observes that the record does not contain a current 
VA examination of the veteran with respect to his back.  
While a thorough VA examination was conducted in 1969, no 
opinion was given as to any connection between the veteran's 
military service and the disorder.  The Board also notes that 
the veteran requested a more recent physical examination in 
October 1998.  Given these facts, the Board finds that a 
current VA examination of the back would be helpful, 
including x-rays, and that the veteran's claims file should 
be made available to the examiner(s) so that prior records 
can be reviewed and compared to any current findings.

Moreover, the Board notes that during the pendency of this 
appeal, a new law was enacted, entitled the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law removed the 
prior "well-grounded" requirement, and essentially 
heightened the VA's duty to assist claimants establish claims 
for VA benefits.  In light of the amended law, which is more 
favorable to the veteran than the prior law, the Board finds 
that additional development must be completed in this appeal 
before the Board proceeds with appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any additional physician(s) 
from whom he sought treatment for a back 
disorder, and whose records are not 
already in the claims file.  After 
obtaining any necessary authorization for 
release of information, the RO should 
contact any identified physicians, obtain 
any relevant medical records, and 
associate them with the claims file.  All 
requests for records, including positive 
and negative responses to those requests, 
should be clearly documented in the 
veteran's claims file.  

2.  The veteran should be afforded a VA 
examination by a qualified examiner to 
ascertain the nature and extent of any 
current back disorder.  The examiner 
should be provided a copy of the claims 
file, as well as any additional evidence 
obtained through the further development 
requested in this remand, and the 
examiner is requested to review the 
medical evidence pertaining to the 
veteran's back.  The examiner is 
additionally requested to give his/her 
opinion as to the following:  (a) the 
nature and extent of the veteran's 
current back disorder, (b) whether it is 
at least as likely as not that any 
current back disorder is related to an 
in-service incident, (c) whether it is at 
least as likely as not that the veteran 
had a back disorder upon his entry into 
military service in 1960, and if so, (d) 
whether it is at least as likely as not 
that any pre-existing back disorder 
increased in severity during service, and 
if so, whether such increase was a 
temporary worsening of the disorder, or 
whether it was a worsening beyond the 
natural progress of the disorder.  The 
examiner is requested to provide detailed 
opinions on the foregoing.

3.  Upon completion of the development 
requested above, and after any further 
action required to comply with the 
Veterans Claims Assistance Act of 2000, 
the RO should again review the case on the 
basis of the additional evidence obtained, 
in light of the entire record.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


 


